  Case 19-10214 Doc             345 Filed 01/28/20 Entered                01/28/20 09:01:54
               Desc            Main Document            Page               1 of 4


                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF VERMONT

In re:                                                    Chapter 7
         Hermitage Inn Real Estate Holding                Case Nos.: 19-10214 (CAB)
         Company, LLC

         Debtors.


 LIMITED OBJECTION OF COLD BROOK FIRE DISTRICT NO. 1 TO TRUSTEE’S
“RAINMAKER” MOTIONS TO SELL PROPERTY PURSUANT TO 11 USC § 363(F)

         NOW COMES Cold Brook Fire District No. 1 (the “Fire District”) by and through its

undersigned counsel and hereby submits this limited objection to the Trustee’s motion to

inter alia, approve the sale of real estate and other assets free and clear of all liens and

encumbrances pursuant to 11 U.S.C. § 363(F) (Doc. 324, “the Motion”). In support of this

limited objection the Fire District shall rely on the Memorandum of Law set forth below.

                                  MEMORANDUM OF LAW

  1.     The Fire District is a party to a number of agreements with the debtor including two

         entitled “Agreement for Water and Sewage Disposal Services with Hermitage Inn

         Real Estate Holding Company, LLC.” The Agreements, which are attached to the

         Declaration of Kimberly Hicks, (filed with the court on July 24, Doc. 170-1), are for

         the allocation of public water supply service and sewage collection and treatment

         capacity, including capacity created by public sewage system improvements which

         were authorized in March of 2013 and April of 2015.

  2.     Pursuant to 20 VSA §2601 the fire District has the. “same power in assessing,

         levying, and collecting the tax, as town officials have in assessing and collecting

         town taxes, including collection of interest in overdue taxes.




                                               1
Case 19-10214 Doc            345 Filed 01/28/20 Entered             01/28/20 09:01:54
             Desc           Main Document            Page            2 of 4


3.   All of the Fire District’s agreements with the Debtor are set forth in Exhibit D to the

     Real Estate Purchase & Sale Agreement (“REPSA”) (Doc. 324 at page 76, items

     numbered 2 through 7).

4.   The Fire District has filed two Notices Against Real Estate (the “Notice(s) of Lien”)

     for “tax assessments and Operations and Maintenance fees with interest and

     penalties accruing monthly[.]” in the Wilmington Land Records (Exhibit A attached

     hereto).

5.   The Fire District’s Notices of Lien are referenced in the Motion at Schedule B,

     numbers 59 and 68 (Doc. 324, at p. 95-96).

6.   The two listed liens are for the same 39 parcels in the Fire District and the latter

     lien simply updates the earlier filed lien.

7.   None of the 39 parcels listed in the filed Notices of Lien are subject to the Berkshire

     Bank’s mortgages. Berkshire has been paying the taxes and assessment due the

     Fire District on property subject to its mortgages.

8.   The Fire District records indicate that the total amount now due on the 39 parcels

     is, as of January 21, 2020, $13,340.20. See Exhibit B, a Delinquent Tax Report of

     the Fire District, a true copy of which is attached hereto.

9.   The delinquent taxes due as indicated on Exhibits A and B hereto, are in addition

     to amounts that will come due on the agreements being assumed under the

     REPSA, as set forth in Exhibit D to the REPSA.

10. The Fire District is concerned that because its liens for delinquent taxes are listed

     on Schedule B some parties or prospective bidders might misconstrue the




                                             2
Case 19-10214 Doc          345 Filed 01/28/20 Entered            01/28/20 09:01:54
             Desc         Main Document            Page           3 of 4


     language of the motion, which only states that the proceeds of the sale will not be

     used to pay any of the liens on Schedule B.

11. The Motion states that the buyer of Sale Property will assume the liabilities –

           Other conditions are included and set forth in Article II – Purchase and Sale
           Provisions of the Stalking Horse REPSA, including pro-rations; assumption
           of liabilities as relating to assignment of the Glebe Lease, and assessments,
           special and otherwise, with the Coldbrook Fire District and North Branch
           Fire District. The Glebe lease 2020-2021 annual rent payment, real estate
           taxes, fire district taxes to be pro-rated, except the Buyer is to pay all
           real estate taxes and fire district taxes due as to the non-Berkshire
           Bank real estate, delinquent or otherwise. (Motion, Doc. 324, at p. 10
           “Conditions”, emphasis added)


12. Under Article II of the REPSA the Buyer would receive title subject to “the special

     assessments due the Cold Brook Fire District No. 1[.]” REPSA, at § 2.2.1 (a)(v)

     (Motion, Doc. 324 at p. 46).

13. The Proposed Sale Order ( Doc. 324-4) states:

            The Trustee may transfer the Sale Property to Buyer free and clear of all
           liens, claims, interests or encumbrances because, in each case, one or
           more of the standards set forth in Section 363(f) of the Bankruptcy Code
           have been satisfied. All liens, claims, interests and encumbrances in or on
           the Sale Property shall attach to the Sale proceeds with the same priority,
           validity, force, and effect that they now have, if any, as against the Sale
           Property and subject to any claims and defenses Debtors or other parties
           may possess with respect thereto, except as the Break-Up fee, in the
           event of an alternative buyer, and the agreed “Carve-out”. All persons
           having any lien, claim, interest or encumbrance of any kind or nature
           whatsoever against or in Debtors or the Sale Property shall be
           forever barred, estopped and permanently enjoined from asserting
           the same against Buyer, any of Buyer’s assets (including, without
           limitation, the Sale Property), property, successors or assigns. Id., at
           p.4( emphasis added)




                                          3
Case 19-10214 Doc            345 Filed 01/28/20 Entered              01/28/20 09:01:54
             Desc           Main Document            Page             4 of 4


14. The Fire District objects only to clarify that its liens for delinquent taxes are not

     being discharged and any purchaser of the Sale Property will take the real estate

     subject to the liens of the Fire District for taxes due.

15. Accordingly, the Fire District requests that any Order granting the Motion include

     language to the effect – “Any purchaser will take the Sale Property subject to the

     liens of Cold Brook Fire District for assessments and taxes due or to become due.”

     DATED at Rutland, Vermont this 28th day of January, 2020.

                                  Cold Brook Fire District No. 1
                                  by its counsel,



                                  By:    /s/ John      J. Kennelly
                                  John J. Kennelly, Esq.
                                  Pratt Vreeland Kennelly Martin & White Ltd.
                                  P.O. Box 280
                                  Rutland, Vermont 05702
                                  kennelly@vermontcounsel.com
                                  ERN: 2039 / ATY 2069




                                             4
